DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 05/25/2021 is acknowledged.  The traversal is on the ground(s) that the invention are not independent.  This is not found persuasive because the inventions have acquired a separate status in the art in view of their different classification; and the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). Furthermore, a reference that is applicable to the product would not necessary applicable to all the steps as claimed in the process.
In response to Applicant request for an example of a different process to make the product. Examiner noted that the cover element can be heated to expand the diameter then the insulating element can be inserted into the cover element. The cover then can be cooled down to be contracted in diameter such that the insulating element can be engaged with the cover via the projecture.
The requirement is still deemed proper and is therefore made FINAL.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“the insulation element is disposed such that it is in contact in the radial direction inside on an outer wall of a stator core” in claim 3,
“the wall of the insulation element is developed in the form of a hollow cylinder” in claim 5,
“plug housing” in claim 21.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "in particular" in line 2 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-21 are rejected for their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4-12, 15 and 21 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Wust et al. (US 2018/0183290 A1).
RE claim 1, Wust teaches a device for driving a compressor of a gaseous fluid (intended use), in particular an electric motor (¶ 14), comprising a rotor 25 and a stator 1 disposed along a common longitudinal axis (Fig.9), wherein the stator 1 comprises connection leads 2 developed as segments of conductor wires of coils 2 (¶ 44), wherein in a region of at least one end side, oriented in the axial direction, of the stator 1 a cover element 20 is disposed developed in the form of an axially oriented hollow cylinder 20 with an inner surface and an outer surface, wherein the cover element 20 with the inner surface is in contact on an insulation element 100 disposed on the stator 1 and having a cylindrical wall and at least segments of the connection leads 2 of the conductor wires 2 are disposed between an outer side of the wall 70 of the insulation element 100 and the inner surface of the cover element 20 (Figs. 2, 8).
	


RE claim 4/1, Wust teaches the insulation element 100 is fixedly connected with the stator 1 (Fig.1).

RE claim 5/1, Wust teaches the wall 70 of the insulation element 100 is developed in the form of a hollow cylinder (Fig.1).

RE claim 6/1, Wust teaches the cover element 20 is fully in contact over its circumference on the outside of the cylindrical wall 70 of the insulation element 100 (Fig.5), wherein a diameter of the inner surface of the cover element 20 corresponds to the diameter of the wall of the insulation element 70 (Fig.5).

RE claim 7/1, Wust teaches the outer side of the wall 70 of the insulation element 100 comprises at least one shaping 7 developed circumferentially in the circumferential direction and as an indentation 7 (Figs.2, 3).

RE claim 8/7, Wust teaches the at least one shaping 7 is disposed in a plane oriented perpendicularly to the longitudinal axis of the stator 1 (Figs.1-3).



	RE claim 10/1, Wust teaches the segments of the connection leads of the conductor wires 2 are disposed such that they are in contact on the outer side of the wall of the insulation element 100 and such that they extent with an orientation in the circumferential direction of the wall 70 (Fig.3).

	RE claim 11/7, Wust teaches in each instance a segment of a connection lead 2 of a conductor wire 2 is disposed such that it is completely integrated within a shaping 7 (8).

RE claim 12/7, Wust teaches cover element 20 is disposed such that its inner surface closes each shaping 7 (Fig.8).

RE claim 15/1, Wust teaches the cover element 20 and the insulation element 100 are developed such that they are connectable with one another under form closure (Fig.5).

RE claim 21/1, Wust teaches on an end side, oriented in the axial direction distally to the end side with the cover element 20, of stator a support member with at least one receiving member (where plug 13 inserted, see annotated Fig.8) for at least one plug housing 13 is disposed.

[AltContent: textbox (Support member (receiving member))]
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    626
    766
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wust in view of Hayakawa et al. (US 2014/0363320 A1).
RE claim 3/1, Wust has been discussed above. Wust further teaches wherein the cylindrical wall 70 of the insulation element 100 is developed as a region projecting from the stator core 50 in the direction of the longitudinal axis (Fig.1).
Wust does not teach the insulation element is disposed such that it is in contact in the radial direction inside on an outer wall of a stator core.
Hayakawa teaches insulation element 22 is disposed such that it is in contact in the radial direction inside on an outer wall 121 of a stator core 12 (Figs.3, 4), doing so allows the winding to be insulated from the stator core in radial direction.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wust by having the insulation element is disposed such that it is in contact in the radial direction inside on an outer wall of a stator core, as taught by Hayakawa, for the same reasons as discussed above.

RE claim 13/1, Wust teaches the outer surface of the cover element 20 is oriented in the direction of a housing 6.

Hayakawa teaches the housing 5 comprised of an electrically conductive material (metal such as iron, see ¶ 22). The metal material allows efficient heat conduction from the stator.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wust by having the housing comprised of an electrically conductive material, as taught by Hayakawa, for the same reasons as discussed above.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wust in view of over Hirota et al. (JP 2014128049 A, the machine translation of which has been provided).
RE claim 14/1, Wust has been discussed above. Wust does not teach the cover element is developed of an electrically insulating material.
Hirota teaches cover element 18(Figs.13, 14) is developed of an electrically insulating material (resin, see translation ¶ 49), doing so would prevent short circuit between the connection leads.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wust by having the cover element to be developed of an electrically insulating material, as taught by Hirota, for the same reasons as discussed above.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wust in view of over Stark et al. (US 2011/0115317 A1).
RE claim 16/1, Wust has been discussed above. Wust does not teach on the inner surface of the cover element at least one projecture is developed.
Stark teaches on the inner surface of the cover element 50 at least one projecture 51 is developed (Figs.1, 7-9), doing so allows stiffness of the connection segment to be increase (¶ 15) and a simple and reliable connection to be implement (¶ 13). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wust by having on the inner surface of the cover element at least one projecture is developed, as taught by Hirota, for the same reasons as discussed above.

RE claim 17/16, as discussed above, Stark teaches the projecture 51 has the form of a rib 51 (Fig.14).

RE claim 18/16, as discussed above, Stark teaches the projecture 51 is disposed such that it is oriented in a plane oriented perpendicularly to the longitudinal axis of the stator (Fig.g1).

RE claim 19/16, as discussed above, Stark teaches the projecture 51 and at least one shaping 4 developed on the outer side of the wall of the insulation element 1 .

Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
RE claim 20/1, the prior-art does not teach, inter alia, the cover element at an end side oriented toward the stator comprises a section of a widening with a greater diameter of at least the inner surface than a section in contact on the wall of the insulation element, wherein a transition from the section of the widening to the section with lesser diameter of the cover element is developed conically.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS TRUONG/Primary Examiner, Art Unit 2834